Citation Nr: 0516138	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for a pulmonary/respiratory 
disability, claimed as a residual of pneumonia or as due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION


The veteran had active service from May 1945 to July 1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action.  A Notice of Disagreement 
was received in May 2002, and a Statement of the Case (SOC) 
was issued in August 2002.  A Substantive Appeal was received 
in October 2002.  A Supplemental SOC (SSOC) was issued in 
January 2003.

In November 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  As noted in the remand, although the RO 
characterized the appeal as involving claims for service 
connection for residuals of pneumonia and for asbestosis, the 
fact of the matter is that the veteran is seeking service 
connection for a single pulmonary/respiratory disability, due 
either to claimed in-service pneumonia or asbestos exposure.  
Hence, to give the veteran every consideration in connection 
with the instant appeal, and in the interest of judicial 
economy, the Board recharacterized the appeal as involving 
the single issue reflected on the title page.

After accomplishing the development requested on remand, the 
RO continued the denial of service connection (as reflected 
in the RO's March 2005 SSOC) and returned the claims file.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no evidence of pneumonia or any other 
pulmonary/respiratory disorder in service.  

3.  Competent and persuasive medical evidence establishes 
that the veteran does not currently have a 
pulmonary/respiratory disability that is the result of 
exposure to asbestos during his naval service.


CONCLUSION OF LAW

The criteria for service connection for a 
pulmonary/respiratory disability, claimed as a residual of 
pneumonia or as due to asbestos exposure, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the October 2001 RO letter, the April 2002 rating 
action, the July 2002 RO letter, the August 2002 SOC, the 
October 2002 RO letter, the January 2003 SSOC, the May 2003, 
and January and September 2004 RO letters, the March 2005 
SSOC, and the May 2005 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the October 2001 and January and September 2004 
RO letters and the SOC and SSOCs variously informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter documents specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The September 2004 RO 
letter specifically notified the veteran to furnish any 
evidence or information that he had that pertained to his 
appeal.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, one document meeting some of the VCAA's 
notice requirements was provided to the veteran in October 
2001, prior to the April 2002 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOC issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 
November 2003 Remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claim on the merits in 
March 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board Remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining extensive service and post-service VA and 
private medical records from the time of the veteran's 
military service to 2005.  He was afforded a comprehensive VA 
examination in November 2004.   

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling any VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal,  at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

The service medical records show that, in June and July 1945, 
the veteran was hospitalized at a Naval Training Center for 
symptoms of headache, chills, and fever initially diagnosed 
as acute catarrhal fever.  The lungs were clear on 
examination.  The diagnosis was subsequently changed to 
measles, and the veteran was discharged to duty.  The 
respiratory system, bronchi, lungs, and pleura were normal on 
July 1946 separation examination, and chest X-rays were 
negative.  Service medical records include no documentation 
of treatment or diagnosis of pneumonia.  

Other service records document the veteran's service aboard 
the USS Williams, the USS Pritchett, and the USS Suesens 
during his active naval service during World War II.  The RO 
in April 2002 indicated that the veteran's exposure to 
asbestos while on those ships may be conceded.  

Post-service medical records of the Logan General Hospital 
show a diagnostic impression of acute bronchitis in March 
1999, and hospitalization in October 2001 for right lower 
lobe pneumonia, chronic obstructive pulmonary disease (COPD), 
bilateral pleural effusions, and congestive heart failure.  
Early bronchitis was found in March 2002.  

On examination of the veteran, R. Toparis, D.O., found acute 
bronchitis in July 2002, pneumonia in January 2003, and acute 
bronchitis and COPD in October 2003.

Chest X-rays during hospitalization at the Charleston Area 
Medical Center in November 2001 indicated COPD and findings 
of bibasilar atelectasis with small bilateral pleural 
effusions.  Hospitalization in September 2002 showed findings 
of severe shortness of breath, bibasilar infiltrates 
(possibly pulmonary edema), and hypoxemia.  The final 
diagnoses included severe left ventricular dysfunction with 
congestive heart failure.  The final diagnoses after 
hospitalization from December 2002 to January 2003 included 
right-sided pneumonia and COPD.  The veteran gave a past 
medical history of asbestosis during hospitalization in 
October 2003, and the final diagnoses included congestive 
heart failure, asbestosis, and COPD.  The final diagnoses 
following hospitalization in August and September 2004 
included congestive heart failure, COPD, and pulmonary 
congestion.  

Pursuant to the Board Remand, in November 2004, a VA 
physician examined the veteran in connection with his claim 
for service connection for a pulmonary disability related 
either to pneumonia or asbestos exposure during military 
service.  The examiner reviewed pertinent aspects of the 
veteran's military and medical history, noting initial 
hospitalization in June 1945 for what was believed to be 
catarrhal fever, and a change of diagnosis to measles in July 
1945.  Current pulmonary function tests showed severe 
obstructive disease, and chest X-rays revealed pleural 
scarring at the left base, with no evidence of pleural plaque 
calcifications or acute disease process.  The doctor reviewed 
the medical records in the claims file of the veteran's 
recent hospitalizations and noted that there were no 
indications in any of the records of any examinations, such 
as CT studies or chest X-rays, that would prove a current 
diagnosis of asbestosis.  The current diagnoses were history 
of catarrhal fever during military service that was later 
changed to a diagnosis of measles; and given exposure to 
asbestos aboardship in the navy, with no calcified pleural 
plaquing on chest X-rays and no definitive studies showing 
asbestosis in the claims file.

In a December 2004 addendum to the November 2004 examination 
report, the VA physician documented the results of a recent 
CT chest scan and opined that there were no calcified plaques 
typical of asbestos exposure.

In a May 2005 addendum to the above examination report, the 
VA physician stated that there was no evidence on the 
veteran's examination or chest X-ray of asbestos exposure, 
and no findings of asbestosis on the chest X-ray or chest CT 
examination; there were no calcified plaques.  The CT 
findings did indicate a tumor mass in the left lower lobe, 
but there were no findings of diffuse interstitial disease 
that would indicate asbestos exposure.  The diagnoses were 
left lower lobe tumor that appeared to be malignant, with 
pulmonary functions likely reflected by the presence of the 
tumor, and not related to or aggravated by asbestos exposure 
during military service; and COPD that was not related to or 
aggravated by the veteran's exposure to asbestos during 
military service.  There were no other pulmonary diagnoses.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations for these types of cases.  However, in 1988 the 
VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See VA Department of Veterans Benefits (DVB) 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1").  In addition, a recent opinion 
by the VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence was needed to establish a claim based 
on inservice asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a pulmonary/respiratory 
disability, claimed as a residual of asbestos exposure, under 
the established administrative protocols.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown,        10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the United 
States Court of Veteran's Court indicated that the Board 
should have specifically referenced the DVB Circular and 
discussed the RO's compliance with the its claim-development 
procedures).  With these claims, the RO must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, develop whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information discussed above.  
M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 
1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

In this case, the veteran claims service connection for a 
pulmonary/respiratory disability that is a residual of 
pneumonia or asbestos exposure during his naval service.    

In this case, the veteran's service records, including 
medical records, are completely negative for findings or 
diagnoses of pneumonia or any other pulmonary/respiratory 
disorder.  Although he was treated on one occasion in service 
for what was believed to be acute catarrhal fever, the lungs 
were clear on examination, and the diagnosis was subsequently 
changed to measles.  The respiratory system, bronchi, lungs, 
and pleura were normal on July 1946 separation examination, 
and chest X-rays were then negative.  Private medical records 
show the onset of various respiratory disorders beginning in 
1999, some 53 years post service.

Specific to the asbestos aspect of the claim, the Board 
points out, as noted above, exposure to asbestos during 
service has been conceded.  However, there is no competent 
and probative evidence that he currently has a 
pulmonary/respiratory disability that is a residual of 
asbestos exposure in service.
 
The only competent and persuasive evidence that addresses the 
question of whether the veteran currently suffers from a 
pulmonary/respiratory disorder that is related to in-service 
asbestos exposure are the 2004 and 2005 opinions of the VA 
examiner, and those opinions squarely militate against the 
claim for service connection.  As noted above, the VA 
physician reviewed the veteran's entire claims file and found 
no documentation therein of any chest X-ray or CT scan that 
documented evidence of asbestosis, including the current 
chest X-ray and CT scan.  The doctor also found no nexus 
between any current pulmonary/respiratory disability of the 
veteran and asbestos exposure during military service.  

The Board finds the comprehensive 2004 VA respiratory 
examination report with subsequent addenda to be of great 
probative value and dispositive of the question of service 
connection, inasmuch as they were based on a thorough review 
of the entire claims file containing the veteran's documented 
service and post-service medical history and current 
examination of the veteran, and found no evidence that he has 
or ever has had a pulmonary/ respiratory disorder that is a 
result of asbestos exposure in service.  These medical 
opinions constitute the only persuasive medical opinions on 
the issue before the Board.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board notes that, in arriving at his opinions, the VA 
physician properly considered the factors contained in DVB 
Circular 21-88-8 and M21-1.  
Moreover, the Board is satisfied that the RO has complied 
with its claim-development procedures, and considered whether 
military records demonstrated evidence of asbestos exposure 
during service; developed whether there was pre-service 
and/or post-service occupational or other asbestos exposure; 
and determined whether there is a relationship between 
alleged asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information discussed above.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether he currently suffers from a 
pulmonary/respiratory disability that is a residual of 
pneumonia or exposure to asbestos during his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).     

In view of the competent and persuasive medical evidence 
indicating that the veteran does not currently suffer from 
any pulmonary/respiratory disorder that is a residual of 
pneumonia or exposure to asbestos in service, the Board finds 
that the claim for service connection for a 
pulmonary/respiratory disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for a pulmonary/respiratory disability, 
claimed as a residual of pneumonia or as due to asbestos 
exposure, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


